DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JOYCE COLLINS and CAROLE KRINGEL,
                           Appellants,

                                     v.

                 GUARDIANSHIP OF ALAN KRINGEL,
                           Appellee.

                      Nos. 4D18-3796 & 18-3797

                              [August 8, 2019]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Jessica Ticktin, Judge; L.T. Case Nos.
502018MH003301, 2018GA000558.

  Jeremy Dicker of Law Offices of Robin Bresky, Boca Raton, for
appellants.

  Lee A. Rosenthal, Jupiter, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.